DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed December 13, 2021 has been received and entered.  Claims 6 and 9-22 have been canceled, and new claims 23-25 have been added.  Accordingly, claims 1-5, 7-8, and 23-25 are pending in the instant application.

CLAIMS
1.	The rejection of claim 4 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicants amendment. 

2.	The rejection of claim 5 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicants amendment. 

3.	The rejection of claim 6 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicants amendment. 

4.	The rejection of claim 7 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicants amendment. 



Claim Rejections - 35 USC § 112
5.	The rejection of claims 5-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 102
6.	The rejection of claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 103
7.	The rejection of claims 1-4 and 7-8 under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Brune et al and Fischetti et al is withdrawn in view of Applicants amendment.

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 5 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicants have amended the claims to recite capture sequences comprising “amino acids 22-137 of SEQ ID NO: 29” and sequences having 70% identity.
Applicants have asserted that support for the new claims/amended claims can be found on pages 3 and 6-7.  However, Applicants specification, pages 3 and 6-7 fail to recite any occurrence of amino acids 22-137 of SEQ ID NO: 29, or sequences having 70% identity.  Applicants are required to point to support for the phrase “amino acid 22-137 of SEQ ID NO: 29” (page and line number of the specification) or cancel the newly added material.

9.	Claims 5 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 24-25 recite “amino acids 22-137 of SEQ ID NO: 29” or the “nucleic acid of SEQ ID NO: 29.”  Simply stated, it is impossible for SEQ ID NO: 29 to be both a protein and a nucleic acid.  Accordingly, one of skill in the art would be unable to determine the metes and bounds of Applicants claim language.


Claims 1-4, and 7-8 are allowed.

Claim 23 is objected to for depending on a rejected base claim.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                             February 1, 2022